DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-14 and 16-22 are pending in the instant invention.  According to the In The Claims, filed August 15, 2022, claims 1-14 were amended and claim 15 was cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/059289, filed April 11, 2019.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/656,041, filed April 11, 2018, was objected to in the Non-Final Rejection, mailed on April 14, 2022.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/EP2019/059289, filed April 11, 2019.

Status of Restrictions / Election of Species

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on August 15, 2022, is acknowledged: a) Group I - claims 1-14; and b) substituted heteroaryl having Formula I - p. 108, compound 64.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted heteroaryls having the Formula I, where Q = -NHCH2-; R1 = -H; R2 = -CH(CH3)2; X = N; Y = -optionally substituted piperidinyl; and Z is shown to the left, wherein R6 is shown to the right, where R12 = -W, wherein W = -L-C(O)C(R20)=CH2 (c-1), where L = -NH- and R20 = -F, R7 = -H, R8 = -H, R9 = -H, and R10 = -H, respectively, which encompass the elected species, were found to be free of the prior art.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted heteroaryls having the Formula I, where Q = -C(O)-, -C(O)CH2-, -C(O)NH-, -NH-, -NHCH2-, -NHCH2CH2-, -NHC(O)-, -NHS(O)2-, -O-, or -OCH2-; R2 = -C1-C6 alkyl, C1-C3 haloalkyl, or C(O)CH3; and Z is shown to the left above, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on April 14, 2022.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on April 14, 2022, the instant Markush claim was restricted to substituted heteroaryls having the Formula I, where Q = -C(O)-, -C(O)CH2-, -C(O)NH-, -NH-, -NHCH2-, -NHCH2CH2-, -NHC(O)-, -NHS(O)2-, -O-, or -OCH2-; R2 = -C1-C6 alkyl, C1-C3 haloalkyl, or C(O)CH3; and Z is shown to the left above, respectively.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on April 14, 2022.

	Then, the inventor or joint inventor should further note that this invention contains claims 16-22, drawn to nonelected inventions, without traverse, in the reply filed on August 15, 2022.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 14, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed August 15, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-14 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound having Formula I:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula I
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	X is CH or N;
	Q is -C(O)-, -C(O)CH2-, -C(O)NH-, -NH-, -NHCH2-, -NHCH2CH2-, -NHC(O)-, -NHS(O)2-, -O-, or -OCH2-;

	Y is C1-C6 alkyl, C3-C8 cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	wherein the C1-C6 alkyl is substituted with one or two substituents independently selected from the group consisting of NR5R5, OR5, heterocyclyl, aryl, and heteroaryl;
	wherein the C3-C8 cycloalkyl or heterocyclyl is optionally substituted with one or two substituents independently selected from the group consisting of R3, R4, and C(O)R5; and
	wherein the aryl or heteroaryl is optionally substituted with one or two substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C(O)R5, NR5R5, OR5, heterocyclyl, heteroaryl, and R3;

	R1 is H;
	R2 is C1-C6 alkyl, C1-C3 haloalkyl, or C(O)CH3;
	each R3 is independently H, halogen, C1-C6 alkyl, C(O)NH2, NR5R5, NHC(O)R5, OR5, heterocyclyl, aryl, or heteroaryl, wherein each C1-C6 alkyl is optionally and independently substituted with one substituent selected from the group consisting of NH2 and OH;
	each R4 is independently H, halogen, C1-C6 alkyl, NR5R5, OR5, =O, heterocyclyl, aryl, or heteroaryl, wherein each C1-C6 alkyl is optionally and independently substituted with one substituent selected from the group consisting of NH2 and OH;

	each R5 is independently H, C1-C6 alkyl, C1-C3 haloalkyl, C3-C6 cycloalkyl, heterocyclyl, or heteroaryl;

	wherein each heterocyclyl and heteroaryl is optionally and independently substituted with one or two substituents independently selected from the group consisting of halogen, C1-C6 alkyl, NR11R11, and OR11; and
	wherein each C1-C6 alkyl substituent of each heterocyclyl and heteroaryl is optionally and independently substituted with one substituent selected from the group consisting of NH2 and OH;

	Z is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;

	R6 is H or a ring selected from Group B:

    PNG
    media_image6.png
    661
    1295
    media_image6.png
    Greyscale

Group B;

	R7 is H, NHR14, OR14, or a ring selected from Group B:

    PNG
    media_image6.png
    661
    1295
    media_image6.png
    Greyscale

Group B;

	W is a structure selected from Group C:

    PNG
    media_image7.png
    316
    1134
    media_image7.png
    Greyscale

Group C;

	each L is independently absent, -NH-, or -O-;
	R8 is H, halogen, CN, C1-C6 alkyl, C1-C3 haloalkyl, or OR5, wherein the C1-C6 alkyl is optionally substituted with one substituent selected from the group consisting of NHR5 and OR5;
	R9 is H, halogen, CN, C1-C6 alkyl, C1-C3 haloalkyl, or OR5, wherein the C1-C6 alkyl is optionally substituted with one substituent selected from the group consisting of NHR5 and OR5;
	R10 is H, halogen, CN, C1-C6 alkyl, C1-C3 haloalkyl, or OR5, wherein the C1-C6 alkyl is optionally substituted with one substituent selected from the group consisting of NHR5 and OR5;
	R11 is H, C1-C6 alkyl, C3-C10 cycloalkyl, or W;
	R12 is H or W;

	R14 is a ring selected from Group D:

    PNG
    media_image8.png
    104
    745
    media_image8.png
    Greyscale

Group D;

	R15 is H or W;
	R16 is H, halogen, CN, C1-C6 alkyl, C1-C3 haloalkyl, NH2, OR5, or W;
	R17 is H, C1-C6 alkyl, or C1-C3 haloalkyl;
	R18 is H, halogen, CN, C1-C6 alkyl, C1-C3 haloalkyl, NH2, or OR5;
	R19 is H, C1-C6 alkyl, C3-C10 cycloalkyl, or W;
	each R20 is independently H, halogen, CN, C1-C6 alkyl, C1-C3 haloalkyl, OR5, or heterocyclyl;
	each R21 is independently H, halogen, CN, C1-C6 alkyl, C1-C3 haloalkyl, OR5, or heterocyclyl;
	each R22 is independently H, halogen, CN, C1-C6 alkyl, NR5R5, NR19R20, NR19CH2C(O)NH2, OR5, C3-C10 cycloalkyl, or heterocyclyl;
	each n is independently 1, 2, or 3; and
	each o is independently 1, 2, or 3;

with the provisos that:

(1)	one of R6 and R7 is not H;
(2)	if R16 is W, then R12 is H; and
(3)	if R19 is W, then R15 is H.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound has Formula Ia:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Formula Ia
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Y1 is CH, COH, or N;
	Y2 is CH, COH, or N;
	Q is -C(O)-, -C(O)CH2-, -NH-, -NHCH2-, -NHC(O)-, -NHS(O)2-, -O-, or -OCH2-;

	R3 is H, halogen, C1-C6 alkyl, C(O)NH2, NR5R5, NHC(O)R5, or OH, wherein the C1-C6 alkyl is optionally substituted with one substituent selected from the group consisting of NH2 and OH;
	each R4 is independently H, halogen, C1-C6 alkyl, NH2, or OR5, wherein each C1-C6 alkyl is optionally and independently substituted with one substituent selected from the group consisting of NH2 and OH;
	each R5 is independently H, C1-C6 alkyl, or C1-C3 haloalkyl;

	W is a structure selected from Group C:

    PNG
    media_image10.png
    158
    926
    media_image10.png
    Greyscale

Group C; and

	each R22 is independently H, halogen, CN, C1-C6 alkyl, NR5R5, NR19R20, OR5, C3-C10 cycloalkyl, or heterocyclyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein at least one of Z, R6, R7, R11, R12, R15, R16, and R19 is W or a ring containing W.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein exactly one of Z, R6, R7, R11, R12, R15, R16, and R19 is W or a ring containing W.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound has Formula II:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Formula II
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Q is -C(O)-, -C(O)CH2-, -C(O)NH-, -NH-, -NHCH2-, -NHC(O)-, -NHS(O)2-, -O-, or -OCH2-.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, wherein the compound has Formula III:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Formula III
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Q is -C(O)-, -C(O)CH2-, -C(O)NH-, -NH-, -NHCH2-, -NHCH2CH2-, -NHC(O)-, -NHS(O)2-, -O-, or -OCH2-;
Ya is absent;
L1 is absent;
Y1 is CH, COH, or N;
Y2 is CH, COH, or N;
	R23 is H, halogen, C1-C6 alkyl, C(O)NH2, NR5R5, NHC(O)R5, OR5, heterocyclyl, aryl, or heteroaryl, wherein the C1-C6 alkyl is optionally substituted with one substituent selected from the group consisting of NH2 and OH;
	each R24 is independently H, halogen, C1-C6 alkyl, NR5R5, OR5, =O, heterocyclyl, aryl, or heteroaryl, wherein each C1-C6 alkyl is optionally and independently substituted with one substituent selected from the group consisting of NH2 and OH;
q is 0, 1, or 2; and
r is 0, 1, 2, or 3.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:
	Z is 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
; and

	R8 is halogen, CN, C1-C6 alkyl, C1-C3 haloalkyl, or OR5, wherein the C1-C6 alkyl is optionally substituted with one substituent selected from the group consisting of NHR5 and OR5.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Z is:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Z is:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Z is:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound has Formula IV:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Formula IV
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	X1 is CR10;

Yb is a ring selected from Group F:

    PNG
    media_image18.png
    304
    764
    media_image18.png
    Greyscale

Group F;

	each R26 is independently H, halogen, C1-C6 alkyl, C(O)NH2, NR5R5, NHC(O)R5, OR5, heterocyclyl, aryl, or heteroaryl, wherein each C1-C6 alkyl is optionally and independently substituted with one substituent selected from the group consisting of NH2 and OH; and
	each R27 is independently H, halogen, C1-C6 alkyl, C(O)NH2, NR5R5, NHC(O)R5, OR5, heterocyclyl, aryl, or heteroaryl, wherein each C1-C6 alkyl is optionally and independently substituted with one substituent selected from the group consisting of NH2 and OH.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is C1-C6 alkyl.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: a) for clarity and consistency, The compound according to claim 1, having a structure selected from should be replaced with The compound according to claim 1, wherein the compound is selected from the group consisting of: ; b) for clarity and consistency, and should be inserted prior to the last species; and c) for clarity and consistency, or a pharmaceutically acceptable salt thereof should be inserted prior to the period.  Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising at least one pharmaceutically acceptable carrier, excipient, and/or diluent together with a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, as an active ingredient.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.


	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, O, with respect to Y2, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted heteroaryl having the Formula III.  Consequently, since incomplete valences are not permitted in the structure of the substituted heteroaryls having the Formula III, an essential portion of the substituted heteroaryls having the Formula III is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted heteroaryls having the Formula III.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, The compound according to claim 1, wherein… Z is… (variable)R8, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls having the Formula I.  According to claim 1, R8 is bonded in the para position relative to the free valence in Z, with respect to the substituted heteroaryls having the Formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 11 recites the limitation, The compound according to claim 1, wherein the compound has Formula IV (containing variable)R8:…, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls having the Formula I.  According to claim 1, R8 is bonded in the para position relative to the free valence in Z, with respect to the substituted heteroaryls having the Formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 13 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 13 recites the limitation, The compound according to claim 1, having a structure selected from… .  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls having the following compound #s: 4, 6-8, and 10, respectively.  According to claim 1, (1) R6 is recited as H or a ring selected from Group B; and (2) one of R6 and R7 is not H, respectively, with regard to the substituted heteroaryls having the Formula I.
	The examiner suggests omitting the aforementioned species, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claim 5 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 5 recites the limitation, The compound according to claim 1, wherein the compound has Formula II.  According to claim 1, R1 is H, with respect to the substituted heteroaryls having the Formula I.  Consequently, since The compound according to claim 1, wherein the compound has Formula II, fails to specify a further limitation to the substituted heteroaryls having the Formula I, as recited in claim 1, and/or fails to include all the limitations of the substituted heteroaryls having the Formula I, as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled New Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Application No. 17/045,030

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Consequently, at least claims 1-12 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-9, 11 and 12 of copending US Application No. 17/045,030.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in copending US Application No. 17/045,030 recites substituted pyrazolo[1,5-a][1,3,5]triazines having the formula I, where L1 = -O-; Q = -optionally substituted heterocyclyl; R1 = -H; R2 = -C1-C6 alkyl; X = N; and Z is shown to the left, wherein R6 = -H, R7 = -NR9R12, wherein R9 = -H and R12 = -(C6-C10 aryl)-NHC(O)R13, where R13 = -C1-C6 alkyl, respectively, which provide overlapping subject matter with respect to the instantly recited substituted heteroaryls having the Formula I, where Q = -O-; R1 = -H; R2 = -C1-C6 alkyl; X = N; Y = -optionally substituted heterocyclyl; and Z is shown to the left above, wherein R6 = -H, R7 = -NHR14, wherein R14 = -Ph-W, where W = -L-C(O)-(CH2)n-R22 (c-8), wherein L = -NH-, n = 1, and R22 = -H, R8 = -H, R9 = -H, and R10 = -H, respectively.
	The inventor or joint inventor should note that the aforementioned obviousness-type double patenting rejection is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

US Patent No. 9,567,345

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	At least claims 1-6, 9, 12 and 14 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-3 and 6 of US Patent No. 9,567,345.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 9,567,345 recites substituted pyrazolo[1,5-a][1,3,5]triazines having the formula (I), where R1 = -H; R2 = -Q-R8, wherein Q = -O- and R8 = -optionally substituted heterocyclyl; R3 = -NHR11, wherein R11 = C6-C14 aryl, substituted with Z10, where Z10 = -CH=CH2; R4 = -H; R5 = -H; R6 = -H; and R7 = -H, respectively, which provide overlapping subject matter with respect to the instantly recited substituted heteroaryls having the Formula I, where Q = -O-; R1 = -H; R2 = -C1-C6 alkyl; X = N; Y = -optionally substituted heterocyclyl; and Z is shown to the left, wherein R6 = -H, R7 = -NHR14, wherein R14 = -Ph-W, where W = -C(R20)=C(R21)(R22) (c-14), wherein R20 = -H, R21 = -H, and R22 = -H, R8 = -H, R9 = -H, and R10 = -H, respectively.
	The inventor or joint inventor should note that MPEP § 2144.09 states [C]ompounds which are position isomers, having the same radicals in physically different positions on the same nucleus, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  {See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)}.
	Similarly, the inventor or joint inventor should further note that the inventor or joint inventor should note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Likewise, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Next, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Moreover, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	The inventor’s or joint inventor’s arguments and/or the In The Claims, filed August 15, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624